DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CARL L. KENNEDY, II,
                             Appellant,

                                    v.

         POMPANO SENIOR SQUADRON FLYING CLUB, INC.,
                          Appellee.

                              No. 4D21-2222

                          [November 4, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David Haimes, Judge; L.T. Case No.
CACE20-005993 (08).

  Ron Renzy of Wallberg & Renzy, P.A., Coral Springs, for appellant.

  Edward F. Holodak of Edward F. Holodak, P.A., Plantation, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.